  Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 1 of 51 Page ID #1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

CENTRAL LABORERS’ PENSION,                 )
WELFARE AND ANNUITY FUNDS,                 )
                                           )
       Plaintiffs,                         )
                                           )
vs.                                        )      Case Number: 20-cv-267
                                           )
ALCO CONTRACTORS, LLC                      )
LISA DOWNS, individually, and              )
JEFF DOWNS, individually,                  )
                                           )
       Defendants.                         )

                                        COMPLAINT

       COME NOW, plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC, and for their Complaint against defendants,

Alco Contractors, LLC, Lisa Downs, individually and Jeff Downs, individually, state as

follows:

                                          Count I
                                   Alco Contractors, LLC
                                  29 U.S.C. §§ 1132, 1145

       COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC and for Count I of their Complaint against

defendant, Alco Contractors, LLC states as follows:

       1.      This action arises under the laws of the United States and is brought pursuant

to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

questions arising thereunder, as hereinafter more fully appears.
  Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 2 of 51 Page ID #2



       2.     Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

pension, welfare and related joint labor-management funds and bring this action as

“employee welfare benefit funds” and “plans”, under the laws of ERISA.

       3.     Defendant, Alco Contractors, LLC is a corporation conducting business in the

State of Illinois, and is an employer as defined under ERISA.

       4.     An authorized representative of defendant executed a Memorandum of

Agreement dated May 19, 2011, thereby binding defendant to pay contributions to plaintiffs

for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as exhibit 1 and incorporated by reference herein.

       5.     Exhibit 1 pertinently provides:

              “It is agreed that this contract shall cover all of the following counties in
              Local #1197: Fayette, Jefferson, Effingham, Hamilton, Clay, Jasper,
              Crawford, Lawrence, Wabash, White, Richland, Marion, Wayne and
              Edwards; and the following counties in Local #773: Perry, Franklin,
              Jackson, Williamson, Saline, Gallatin, union, Johnson, Pope, Hardin,
              Alexander, Pulaski and Massac at rates set forth in this contract.” Please
              see Article 4 of Exhibit 1.

              “All Employers party to this Agreement agree to contribute to the Central
              Laborers’ Pension Fund for each hour covered employees receive pay, a
              sum per hour as set forth in Addendum A to this Agreement.” Please see
              Article 7, Section B of Exhibit 1.

              “The Employers and Union hereby agree to be parties to and to adopt and
              be bound by the terms and provisions of the Agreement and Declarations
              of Trust establishing Central Laborers’ Pension Fund, Southern Illinois
              Laborers’ & Employers’ Health & Welfare Fund, Southern Illinois
              Laborers’ & Employers’ Annuity Fund, Illinois Laborers’ & Contractors
              Training Trust Fund, Vacation Fund and Egyptian Builders and
              Organized Labor together (E-BOLT) Substance Abuse Screening Trust
              Fund. All contributions as set forth in Addendum A shall be made in
              accordance with the provisions of the applicable Trust Agreement, which
              shall provide for joint administration of said funds by an equal number
              of employee or Employer Trustees. All provision of said Trust
              Agreements shall meet all requirements of Section 302 of the Labor
  Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 3 of 51 Page ID #3



              Management Relations Act of 1947, as amended, and any other
              applicable laws.” Please see Article 7, Section M of Exhibit 1.

              “This Agreement shall be in full force and effect from April 1, 2008
              through March 31, 2013 and thereafter from year to year unless either
              party notifies the other in writing of their desire to modify or terminate
              this Agreement at least ninety (90) days but no more than one hundred
              twenty (120) days before March 31, 2013.” Please see Article 31 of Exhibit
              1.

       6.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 1. As such, said agreement remains in effect and the parties

are bound to same.

       7.     Pursuant to exhibit 1, defendant is bound by the terms of the Memorandum of

Agreement, dated April 1, 2013 through March 31, 2016. Said Agreement is attached as

exhibit 2 and incorporated by reference herein.

       8.     Exhibit 2 pertinently provides:

              “This Memorandum of Agreement made and entered into by the
              Associated General Contractors of Illinois (AGCI), Egyptian Contractors
              Association, Inc. (ECA), and Wabash Valley Contractors Association
              (WVCA) and Southern Illinois Builders Association (SIBA) on the behalf
              of contractors who have so authorized them, and any other Employer
              who becomes signatory to this Agreement, hereinafter called the
              Employer, party of the first part, and the Southern & Central Illinois
              Laborers’ District Council, and its affiliated Local Unions affiliated with
              the Laborers’ International Union of North America, AFL-CIO, having
              jurisdiction in the counties enumerated in Article 4, hereinafter called
              the Union, Laborers’ or the Organization, party of the second part.”
              Please see Exhibit 2.

              “It is agreed that this Contract shall cover all of the following counties in
              Local #1197: Fayette, Jefferson, Effingham, Hamilton, Clay, Jasper,
              Crawford, Lawrence, Wabash, White, Richland, Marion, Wayne and
              Edwards; and the following counties in Local #773: Perry, Franklin,
              Jackson, Williamson, Saline, Gallatin, Union, Johnson, Pope, Hardin,
              Alexander, Pulaski and Massac at rates set forth in this Contract” Please
              see Article 4 of Exhibit 2.
  Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 4 of 51 Page ID #4



              “All Employers party to this Agreement agree to contribute to the Central
              Laborers’ Pension Fund for each hour covered employees receive pay, a
              sum per hour as set forth in Addendum A to this Agreement.” Please see
              Article 7 Section B of Exhibit 2.

              “All Employers party to this Agreement agree to contribute to the
              Southern Illinois Laborers’ & Employer’s Health & Welfare Fund for each
              hour covered employees receive pay, a sum per hour as set forth in
              Addendum A to this Agreement.” Please see Article 7 Section C of Exhibit 2.

              “All Employers party to this Agreement agree to contribute to the
              Southern Illinois Laborers’ & Employers’ Annuity Fund for each hour
              covered employees receive pay, a sum per hour as set forth in Addendum
              A to this Agreement.” Please see Article 7 Section D of Exhibit 2.

              “The Employers and Union hereby agree to be parties to and to adopt and
              be bound by the terms and provisions of the Agreement and Declarations
              of Trust Establishing Central Laborers’ Pension Fund, Southern Illinois
              Laborers’ & Employer’s Health & Welfare Fund, Southern Illinois
              Laborers’ & Employers’ Annuity Fund, Illinois Laborers’ & Contractors
              Training Trust Fund, Vacation Fund and Egyptian Builders and
              Organized Labor Together (E-BOLT) Substance Abuse Screening Trust
              Fund. All contributions as set forth in Addendum A shall be made in
              accordance with the provisions of the applicable Trust Agreements shall
              meet all the requirements of Section 302 of the Labor Management
              Relations Act of 1947, as amended, and any other applicable laws.”
              Please see Article 7 Section M of Exhibit 2.

              “This Agreement shall be in full force and effect from April 1, 2013
              through March 31, 2016 and thereafter from year to year unless either
              party notifies the other in writing of their desire to modify or terminate
              this Agreement at least ninety (90) days but not more than one hundred
              twenty (120) days before March 31, 2013.” Please see Article 31 of Exhibit
              2.

       9.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 2. As such, said agreement remains in effect and the parties

are bound to same.

       10.    An authorized representative of defendant executed a Participation

Agreement on November 11, 2011, thereby binding defendant to pay contributions to
  Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 5 of 51 Page ID #5



plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 3 and incorporated by reference herein.

       11.    Exhibit 3 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 3.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 3.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 3.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
  Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 6 of 51 Page ID #6



              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 3.

       12.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 3. As such, said agreement remains in effect and the parties

are bound to same.

       13.    An authorized representative of defendant executed a Participation

Agreement on April 2, 2012, thereby binding defendant to pay contributions to plaintiffs for

employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as exhibit 4 and incorporated by reference herein.

       14.    Exhibit 4 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 4.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 4.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
  Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 7 of 51 Page ID #7



              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 4.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 4.


       15.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 4. As such, said agreement remains in effect and the parties

are bound to same.

       16.    An authorized representative of defendant executed a Memorandum of

Agreement on April 2, 2012, thereby binding defendant to pay contributions to plaintiffs for

employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as exhibit 5 and incorporated by reference herein.

       17.    Exhibit 5 pertinently provides:

              “It is agreed that this Contract shall cover all of the following Locals
              located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
              Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

                     Greenville No. 622, Carlyle No. 581, Alton No. 218, Collinsville No.
                     44, Wood River No. 338, Columbia No. 196, Hillsboro No. 1084,
                     Belleville No. 459” Please see Article 2 of Exhibit 5.
  Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 8 of 51 Page ID #8



              “Commencing August 1, 2010, the Employer agrees to make payments to
              the Central Laborers’ Pension Fund and be bound by the Central
              Laborers’ Pension Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Pension Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement.” Please see Article 9, section (c) of Exhibit 5.

              “Commencing August 1, 2010, the Employer agrees to make payments to
              the Central Laborers’ Welfare Fund and be bound by the Central
              Laborers’ Welfare Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Welfare Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement.” Please see Article 9, section (d) of Exhibit 5.

              “Commencing August 1, 2010, the Employer agrees to make payments to
              the Central Laborers’ Annuity Fund and be bound by the Central
              Laborers’ Annuity Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Annuity Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement.” Please see Article 9, section (e) of Exhibit 5.

              “This Agreement shall be effective August 1, 2010, and shall remain in
              full force and effect through July 31, 2013. Either party may give notice
              in writing to the other party sixty (60) days before the contract
              expiration date that it desires to terminate this Agreement. Notice to
              modify the contract with respect to any provisions given by either party
              shall not terminate the Contract and shall not render the automatic
              renewal clause inoperative.” Please see Article 30 of Exhibit 5.

       18.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 5. As such, said agreement remains in effect and the parties

are bound to same.
  Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 9 of 51 Page ID #9



      19.    Pursuant to exhibit 5, defendant is bound by the terms of the Memorandum of

Agreement, dated August 1, 2013 through July 31, 2016. Said Agreement is attached as

exhibit 6 and incorporated by reference herein.

      20.    Exhibit 6 pertinently provides:

             “It is agreed that this Contract shall cover all of the following Locals
             located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
             Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

                    Greenville No. 622, Carlyle No. 581, Alton No. 218, Collinsville No.
                    44, Wood River No. 338, Columbia No. 196, Hillsboro No. 1084,
                    Belleville No. 459” Please see Article 2 of Exhibit 6.

             “Commencing August 1, 2013, the Employer agrees to make payments to
             the Central Laborers’ Pension Fund and be bound by the Central
             Laborers’ Pension Fund Trust Agreements, including any amendments
             or changes thereto, and the Employer accepts as Trustees those Trustees
             selected in the manner provided in said Trust Agreement. The Employer
             shall pay to the Central Laborers’ Pension Fund the amount listed in
             Schedules A, B, and C for each hour worked or portion thereof, for which
             the Employee receives pay, or is entitled to receive pay pursuant to this
             Agreement.” Please see Article 9, section (c) of Exhibit 6.

             “Commencing August 1, 2013, the Employer agrees to make payments to
             the Central Laborers’ Welfare Fund and be bound by the Central
             Laborers’ Welfare Fund Trust Agreements, including any amendments
             or changes thereto, and the Employer accepts as Trustees those Trustees
             selected in the manner provided in said Trust Agreement. The Employer
             shall pay to the Central Laborers’ Welfare Fund the amount listed in
             Schedules A, B, and C for each hour worked or portion thereof, for which
             the Employee receives pay, or is entitled to receive pay pursuant to this
             Agreement.” Please see Article 9, section (d) of Exhibit 6.

             “Commencing August 1, 2013, the Employer agrees to make payments to
             the Central Laborers’ Annuity Fund and be bound by the Central
             Laborers’ Annuity Fund Trust Agreements, including any amendments
             or changes thereto, and the Employer accepts as Trustees those Trustees
             selected in the manner provided in said Trust Agreement. The Employer
             shall pay to the Central Laborers’ Annuity Fund the amount listed in
             Schedules A, B, and C for each hour worked or portion thereof, for which
             the Employee receives pay, or is entitled to receive pay pursuant to this
             Agreement.” Please see Article 9, section (e) of Exhibit 6.
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 10 of 51 Page ID #10



              “This Agreement shall be effective August 1, 2013, and shall remain in
              full force and effect through July 31, 2016 and thereafter from year to
              year unless either party gives notice in writing to the other party at least
              sixty (60) days but not more than one hundred twenty (120) days prior
              to expiration date that it desires to terminate this Agreement. Notice to
              modify the contract with respect to any provisions given by either party
              shall not terminate the contract and shall render the automatic renewal
              clause inoperative.” Please see Article 29 of Exhibit 6.

       21.    Based on the terms and conditions contained in exhibits 1-6, defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

Agreement and Declaration of Trust is attached hereto as exhibit 7 and incorporated by

reference herein.

       22.    ARTICLE IV of the Restated Agreement and Declaration of Trust entitled

Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       shall be required by the Collective Bargaining Agreement in effect between the
       Employer Association and the Local Union having jurisdiction over the geographical
       area in which the covered Employees perform work. It shall not be a defense to any
       claim by the Trustees or an Employee for delinquent contributions from an Employer
       that such Employer had entered into an agreement with any employee purporting to
       waive the employee’s right to strict compliance with the provisions of the applicable
       Collective Bargaining Agreement or other written agreement, With respect to the
       amount of contributions required thereby no employee shall be permitted to contract
       or otherwise agree with or permit his employer to provide wage or benefit payments
       which do not conform to the aforesaid requirements and any such contract or
       agreement shall be null and void.

       Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
       The Employers shall make all reports on contributions required by the Trustees. Each
       Employer shall promptly furnish to the Trustees, on demand, the names of its
Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 11 of 51 Page ID #11



    employees, their social security number, the hours worked by each employee, and
    such other information as the Trustees may reasonably require in connection with
    the administration of the Trust and Pension Plan. The Trustees may, on reasonable
    notice, have an audit made by an independent certified public accountant or its
    representatives or such other person or persons as designated by the Trustees of all
    records of the Employer as described in Article IV, Section 8, in connection with the
    Employer’s contributions and/or reports.

    Where an audit discloses a difference between hours actually worked by an employee
    and hours reported to the Trust by his Employer and where such audit discloses any
    willful violation of any requirements of this Trust Agreement or rules and regulations
    adopted in connection herewith, those officers and directors of such Employer, if
    corporation, who supervised the completion of report forms, signed report forms or
    can be determined to have had personal knowledge of such conduct, shall be
    personally liable for any underpayment or other pecuniary loss to the Fund as a result
    of such conduct. Nothing herein shall prevent personal liability for owners or
    partners who are not otherwise incorporated.

    Each employer, by agreeing to be bound by the terms hereof, acknowledges and
    agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
    owing irrespective of the payment or not of the underlying contributions for which
    the liquidated damages were assessed shall constitute a default in payment pursuant
    to Section 6 of his Article.

    Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
    fifteen (15) days from the date they are originally due, or the due date as extended as
    provided above, shall pay in addition to said contributions liquidated damages in the
    amount of ten percent (10%) of the delinquent contributions or twenty five dollars
    ($25.00), whichever is greater, and said damages shall be paid with the delinquent
    contributions. Each Employer party to or otherwise bound by this Trust Agreement
    acknowledge that the liquidated damages and acknowledge the costs to be actual and
    substantial though difficulty to ascertain; however, each Employer acknowledges
    these costs to be minimally ten percent (10%) of the delinquent contributions or
    twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
    additional proof thereof.

    Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
    event an Employer becomes delinquent in his contributions, said delinquent
    Employer shall be liable for all reasonable costs incurred in the collection process
    including the court fees, attorneys’ fees, filing fees, and any other expenses actually
    incurred by the Trustees in the course of the collections process.

    Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
    authority to audit the records of the Employer as described in Article IV, Section 8, for
    the purposes of determining the accuracy of contributions to the Pension Fund. In the
    event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 12 of 51 Page ID #12



       counsel to enforce their authority to perform an audit, the Employer shall be liable
       for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
       cost, and any other expenses actually incurred by the Trustee in the court of the action
       without regard to whether the Employer did or did not owe delinquent contributions.
       Please see the Restated Agreement and Declaration of Trust, attached hereto as exhibit
       7 and incorporated by reference herein.

       23.    Based on the terms and conditions contained in exhibits 1-6 defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Welfare Fund. The Restated Agreement and

Declaration of Trust is attached hereto as exhibit 8 and incorporated by reference herein,

       24.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       required shall be identical to the amount required by the Collective Bargaining
       Agreement in effect between the Employer Association and the Local Union having
       jurisdiction over the geological area in which the covered Employees perform work.
       Ti shall not be a defense to any claim by the Trustees or an Employee for delinquent
       contributions from an Employer that such Employer had entered into an agreement
       with any employee purporting to waive the employee's rights to strict compliance
       with the provisions of the applicable Collective Bargaining Agreement or other
       written agreement. With respect to the amount of contributions required thereby no
       employee shall be permitted to contract or otherwise agree with or permit his
       employer to provide wage or benefit payments which do not conform to the aforesaid
       requirements and any such contract or agreement shall be null and void.

       Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
       The Employers shall make all reports on contributions required by the Trustees. Each
       Employer shall promptly furnish to the Trustees, on demand, the names of its
       employees, their social security number, the hours worked by each employee, and
       such other information as the Trustees may reasonably require in connection with
       the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
       notice, have an audit made by an independent certified public accountant or its
Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 13 of 51 Page ID #13



    representatives or such other persons as designated by the Trustees of all records of
    the Employer as described in Article IV, Section 8, in connection with the Employer’s
    contributions and/or reports.

    All employers shall be required to maintain records in compliance with procedures
    develop and communicated by the Administrator from the beginning of such
    Employer's participation in the Fund forward unless given written authorization for
    variance by the Administrator. All such records shall be maintained for a period of
    ten (10) years unless earlier destruction of the same is authorized by the Trustees.
    The Trustees shall require the Employer to designate the classification of all of his
    employees and if the Employer fails to do so, after being requested to do so by the
    Trustees, the Trustees shall conduct an investigation for the purpose of determining
    the classification of such employees and the result of said investigation shall be
    conclusive.

    Where an audit discloses a difference between hours actually worked by an employee
    and hours reported to the Trust by his Employer and where such audit discloses any
    willful violation of any requirements of this Trust Agreement or rules and regulations
    adopted in connection herewith, those officers and directors of such Employer, if a
    corporation, who supervised the completion of report forms, signed report forms or
    can be determined to have had personal knowledge of such conduct. Nothing herein
    shall prevent personal liability for owner or partners who are not otherwise
    incorporated

    Each employer, by agreeing to be bound by the terms hereof, acknowledges and
    agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
    owing irrespective of the payment or not of the underlying contributions for which
    the liquidated damages were assessed, and failure to pay liquidated damages duly
    assessed shall constitute a default in payment pursuant to Section 6 of the Article.

    Section 5. MODE OF PAYMENT
    All contributions shall be due and payable on the fifteenth (15th) day of the month
    next following the calendar month in which eligible employees perform work with
    respect to which contributions are required. The time for payment may be extended
    by the Trustees by resolution, but in no event shall such extension exceed forty-five
    (45) days in accordance with applicable regulations issued by the Secretary of Labor
    pursuant to ERISA.

    Section 6. DEFAULT IN PAYMENT
    Non-payment by an Employer of any contributions when due shall not relieve any
    other employer of his obligation to make payments. The Trustees may take any action
    necessary to enforce payments of the contributions and penalties due hereunder,
    including, but not limited to, proceedings at law and in equity.

    Section 7. LIQUIDATED DAMAGES
Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 14 of 51 Page ID #14



    All employers not paying contributions within fifteen (15) days from the date they
    are originally due, or the due date as extended as provide above, shall pay in addition
    to said contributions liquidated damages in the amount of ten percent (10%) of the
    delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
    said damages shall be paid with the delinquent contributions. Each employer party
    to or otherwise bound by this Trust Agreement acknowledge that the liquidated
    damages will be used to defer administrative costs arising by said delinquency and
    acknowledge the costs to be actual and substantial though difficult to ascertain;
    however, each Employer acknowledges these costs to be at least ten percent (10%)
    of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
    greater, waiving the necessity of any additional proof thereof.

    Section 8. INTEREST
    Delinquent contributions shall bear interest at such rate as may have been
    established by the Trustees prior to determining the existence of the delinquency.
    Trustees may determine and establish from time to time the appropriate interest rate
    for delinquencies and when the delinquencies shall commence to bear interest. The
    Trustees shall have the authority to waive the foregoing interest charge in the event
    the delinquent Employer executes a note or enters into an installment payment
    agreement providing for payment of said delinquency on such terms as acceptable to
    the Trustees under the circumstances.

    Section 9. COLLECTION COSTS
    Except as hereinafter provided in this Article, in the event an Employer becomes
    delinquent in his contributions, said delinquent Employer shall be liable for all
    reasonable costs incurred in the collection process including court fees, attorneys'
    fees, filing fees, and any other expenses actually incurred by the Trustees in the court
    of the collection process.

    Section 10. AUDIT AND THE COSTS THEREOF.
    The Trustees shall have the authority to audit the records of the Employer as
    described in Article IV, Section 8, for the purposes of determining the accuracy of
    contributions to the Welfare Fund. In the event it becomes necessary for the Trustees
    to file suit and/or otherwise retain legal counsel to enforce their authority to perform
    an audit, the Employer shall be liable for all reasonable costs incurred including court
    fees, attorney's fees, filing fees, audit costs, and any other expenses actually incurred
    by the Trustees in the course of action, without regard to whether the employer did
    or            did           not          owe           delinquent          contributions.

    In the event an audit determines that there are no delinquent contributions due the
    Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
    entire Audit Cost. In the event the audit determines that there are delinquent
    contributions due the Fund which were intentionally not paid by the Employer, the
    entire Audit Cost shall be assessed against the Employer. Intentional non-payment
    shall include, but not be limited to, issuance of a check or other order for payment
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 15 of 51 Page ID #15



       that is not honored by the bank or other institution on which it is drawn and shall
       include non-payment due to lack of funds on the part of the employer.

       In the event an audit determines that there are delinquent contributions which are
       unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
       based upon a formula which shall be set from time to time by the Trustees in their
       discretion and reflected in the Minutes of the particular meeting where the formula
       is adopted or changed. Please see the Restated Agreement and Declaration of
       Trust attached hereto as Exhibit 8 and incorporated by reference herein.

       25.    According to the Trust Agreement, plaintiffs are entitled to collect liquidated

damages on all contributions that are paid late. Defendant has incurred liquidated damages.

       26.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

the terms of the Memorandum of Agreement (exhibit 1), Memorandum of Agreement

(Exhibit 2), Participation Agreement (exhibit 3), Participation Agreement (Exhibit 4)

Memorandum of Agreement (exhibit 5), Memorandum of Agreement (Exhibit 6), Restated

Agreement and Declaration of Trust (exhibit 7), and Restated Agreement and Declaration of

Trust (exhibit 8).

       27.    Between May 19, 2011 through the present, an authorized representative of

defendant requested from various Local Labor Unions that fall within the jurisdiction of

plaintiffs, employees for various construction projects awarded to defendant.

       28.    Said employees were then provided to defendant from various Local Labor

Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

projects awarded to defendant.

       29.    As an employer obligated to make fringe benefit contributions to plaintiffs,

defendant is specifically required to do the following:

              (a)    To pay monthly contributions to the Funds for each employee of the
                     defendant and to make said contributions in a manner as required by
                     the plaintiffs and payment of said contributions are based upon an
                     hourly rate as stated in the applicable agreements; and
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 16 of 51 Page ID #16




              (b)    To make all of its payroll books and records available to plaintiffs for
                     the purpose of auditing same, to determine whether defendant is
                     making full payments as required under the applicable agreements;

              (c)    To compensate plaintiffs for the additional administrative costs and
                     burdens imposed by defendant’s failure to pay, or untimely payment of
                     contributions, by way of the payment of liquidated damages in the
                     amount of ten percent (10%) of any and all contributions which are not
                     timely received by plaintiffs for a particular month, as specified fully in
                     Paragraph 4(a) above, together with interest as provided in ERISA, 29
                     U.S.C. §1132 (g);

              (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                     payroll records, should it be determined that defendant was delinquent
                     in the reporting or submission of all contributions required of it to be
                     made to plaintiffs;

              (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                     incurred in the prosecution of any action to require defendant to
                     submit its payroll books and records for audit or to recover delinquent
                     contributions.

       30.    Defendant has breached its obligation to plaintiffs and its obligations under

the plans in the following respects:

              (a)    Defendant has failed to make payment of contributions and
                     liquidated damages; and

              (b)    Defendant has been delinquent in reporting the hours worked by
                     employees;

              (c)    Defendant has failed to make any of its payroll books and records
                     available to plaintiffs for the purpose of auditing same, to determine
                     whether defendant is making full payments as required under the
                     applicable agreements.

       31.    Upon careful review of all records maintained by plaintiffs, prepared and

submitted by defendant, there are amounts due and owing by defendants in the amount of

fifty-seven dollars and fifty-five cents ($57.55). Please see the Revised Breakdown of

Amounts Due and Owing attached hereto as exhibit 9 and incorporated by reference herein
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 17 of 51 Page ID #17



       32.     The known amounts owed are based upon the defendant’s failure to submit all

required reports; failure to accurately state all hours for which contributions are due on

reports previously submitted; or its failure to file reports or contributions in a timely fashion.

       33.     Further, there is the possibility that additional contributions and liquidated

damages will come due during the pendency of this lawsuit.

       34.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

defendant has failed and refused to so perform.

       35.     Defendant’s continuing refusal and failure to perform it obligations to

plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

plaintiffs have no adequate remedy at law.

       WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

pray this Court enter Judgment in their favor and against defendant, Alco Contractors, LLC

as follows:

               (a)    That defendant be enjoined and ordered to submit all delinquent
                      monthly contribution reports to plaintiffs with the information
                      required to be provided thereon, to continue to submit such reports
                      while this is pending, and to comply with its contractual obligation to
                      timely submit such reports in the future;

               (b)    That judgment be entered in favor of plaintiffs and against defendant
                      for all unpaid contributions, liquidated damages, any costs of auditing
                      defendant’s records, accrued interest, and plaintiffs’ reasonable
                      attorneys’ fees and court costs necessarily incurred in this action as
                      specified herein, or as subsequently determined, all as provided for in
                      the plans and in ERISA;

               (c)    Judgment be entered against defendant and defendant be decreed to
                      pay to the plaintiffs the sum of nine hundred seven dollars and fifty-five
                      cents ($907.55), plus whatever sums are determined to be due;

               (d)    That defendant be ordered to comply with the terms and provisions of
                      agreements and adhere to its demand for an audit to be conducted;
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 18 of 51 Page ID #18



               (e)    That defendant be decreed to pay all costs attendant to any audit of
                      defendant’s payroll books and records;

               (f)    That defendant be decreed to pay the plaintiffs its reasonable lawyers’
                      fees, together with its costs of suit; and

               (g)    That plaintiffs have such further relief as may be deemed just and
                      equitable by the Court, all at defendant’ cost.

                                          Count II
                                 Lisa Downs, Individually
                                  29 U.S.C. §§ 1132, 1145

         COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC, and for Count II of their Complaint against

defendant, Lisa Downs, individually, state as follows:

         1.    This action arises under the laws of the United States and is brought pursuant

to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

questions arising thereunder, as hereinafter more fully appears.

         2.    Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

pension, welfare and related joint labor-management funds and bring this action as

“employee welfare benefit funds” and “plans”, under the laws of ERISA.

         3.    Defendant, Lisa Downs, is an individual conducting business in the State of

Illinois, a signatory to an agreement with plaintiffs, and is an employer as defined under

ERISA.

         4.    Defendant executed a Memorandum of Agreement dated May 19, 2011,

thereby binding defendant to pay contributions to plaintiffs for employees of defendant

within the jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 1 and

incorporated by reference herein.
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 19 of 51 Page ID #19



       5.     Exhibit 1 pertinently provides:

              “It is agreed that this contract shall cover all of the following counties in
              Local #1197: Fayette, Jefferson, Effingham, Hamilton, Clay, Jasper,
              Crawford, Lawrence, Wabash, White, Richland, Marion, Wayne and
              Edwards; and the following counties in Local #773: Perry, Franklin,
              Jackson, Williamson, Saline, Gallatin, union, Johnson, Pope, Hardin,
              Alexander, Pulaski and Massac at rates set forth in this contract.” Please
              see Article 4 of Exhibit 1.

              “All Employers party to this Agreement agree to contribute to the Central
              Laborers’ Pension Fund for each hour covered employees receive pay, a
              sum per hour as set forth in Addendum A to this Agreement.” Please see
              Article 7, Section B of Exhibit 1.

              “The Employers and Union hereby agree to be parties to and to adopt and
              be bound by the terms and provisions of the Agreement and Declarations
              of Trust establishing Central Laborers’ Pension Fund, Southern Illinois
              Laborers’ & Employers’ Health & Welfare Fund, Southern Illinois
              Laborers’ & Employers’ Annuity Fund, Illinois Laborers’ & Contractors
              Training Trust Fund, Vacation Fund and Egyptian Builders and
              Organized Labor together (E-BOLT) Substance Abuse Screening Trust
              Fund. All contributions as set forth in Addendum A shall be made in
              accordance with the provisions of the applicable Trust Agreement, which
              shall provide for joint administration of said funds by an equal number
              of employee or Employer Trustees. All provision of said Trust
              Agreements shall meet all requirements of Section 302 of the Labor
              Management Relations Act of 1947, as amended, and any other
              applicable laws.” Please see Article 7, Section M of Exhibit 1.

              “This Agreement shall be in full force and effect from April 1, 2008
              through March 31, 2013 and thereafter from year to year unless either
              party notifies the other in writing of their desire to modify or terminate
              this Agreement at least ninety (90) days but no more than one hundred
              twenty (120) days before March 31, 2013.” Please see Article 31 of Exhibit
              1.

       6.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 1. As such, said agreement remains in effect and the parties

are bound to same.
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 20 of 51 Page ID #20



      7.     Pursuant to exhibit 1, defendant is bound by the terms of the Memorandum of

Agreement, dated April 1, 2013 through March 31, 2016. Said Agreement is attached as

exhibit 2 and incorporated by reference herein.

      8.     Exhibit 2 pertinently provides:

             “This Memorandum of Agreement made and entered into by the
             Associated General Contractors of Illinois (AGCI), Egyptian Contractors
             Association, Inc. (ECA), and Wabash Valley Contractors Association
             (WVCA) and Southern Illinois Builders Association (SIBA) on the behalf
             of contractors who have so authorized them, and any other Employer
             who becomes signatory to this Agreement, hereinafter called the
             Employer, party of the first part, and the Southern & Central Illinois
             Laborers’ District Council, and its affiliated Local Unions affiliated with
             the Laborers’ International Union of North America, AFL-CIO, having
             jurisdiction in the counties enumerated in Article 4, hereinafter called
             the Union, Laborers’ or the Organization, party of the second part.”
             Please see Exhibit 2.

             “It is agreed that this Contract shall cover all of the following counties in
             Local #1197: Fayette, Jefferson, Effingham, Hamilton, Clay, Jasper,
             Crawford, Lawrence, Wabash, White, Richland, Marion, Wayne and
             Edwards; and the following counties in Local #773: Perry, Franklin,
             Jackson, Williamson, Saline, Gallatin, Union, Johnson, Pope, Hardin,
             Alexander, Pulaski and Massac at rates set forth in this Contract” Please
             see Article 4 of Exhibit 2.

             “All Employers party to this Agreement agree to contribute to the Central
             Laborers’ Pension Fund for each hour covered employees receive pay, a
             sum per hour as set forth in Addendum A to this Agreement.” Please see
             Article 7 Section B of Exhibit 2.

             “All Employers party to this Agreement agree to contribute to the
             Southern Illinois Laborers’ & Employer’s Health & Welfare Fund for each
             hour covered employees receive pay, a sum per hour as set forth in
             Addendum A to this Agreement.” Please see Article 7 Section C of Exhibit 2.

             “All Employers party to this Agreement agree to contribute to the
             Southern Illinois Laborers’ & Employers’ Annuity Fund for each hour
             covered employees receive pay, a sum per hour as set forth in Addendum
             A to this Agreement.” Please see Article 7 Section D of Exhibit 2.

             “The Employers and Union hereby agree to be parties to and to adopt and
             be bound by the terms and provisions of the Agreement and Declarations
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 21 of 51 Page ID #21



              of Trust Establishing Central Laborers’ Pension Fund, Southern Illinois
              Laborers’ & Employer’s Health & Welfare Fund, Southern Illinois
              Laborers’ & Employers’ Annuity Fund, Illinois Laborers’ & Contractors
              Training Trust Fund, Vacation Fund and Egyptian Builders and
              Organized Labor Together (E-BOLT) Substance Abuse Screening Trust
              Fund. All contributions as set forth in Addendum A shall be made in
              accordance with the provisions of the applicable Trust Agreements shall
              meet all the requirements of Section 302 of the Labor Management
              Relations Act of 1947, as amended, and any other applicable laws.”
              Please see Article 7 Section M of Exhibit 2.

              “This Agreement shall be in full force and effect from April 1, 2013
              through March 31, 2016 and thereafter from year to year unless either
              party notifies the other in writing of their desire to modify or terminate
              this Agreement at least ninety (90) days but not more than one hundred
              twenty (120) days before March 31, 2013.” Please see Article 31 of Exhibit
              2.

       9.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 2. As such, said agreement remains in effect and the parties

are bound to same.

       10.    Defendant executed a Participation Agreement on November 11, 2011,

thereby binding defendant to pay contributions to plaintiffs for employees of defendant

within the jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 3 and

incorporated by reference herein.

       11.    Exhibit 3 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 22 of 51 Page ID #22



              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 3.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 3.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 3.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 3.

       12.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 3. As such, said agreement remains in effect and the parties

are bound to same.

       13.    An authorized representative of defendant executed a Participation

Agreement on April 2, 2012, thereby binding defendant to pay contributions to plaintiffs for
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 23 of 51 Page ID #23



employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as exhibit 4 and incorporated by reference herein.

       14.    Exhibit 4 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 4.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 4.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 4.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 24 of 51 Page ID #24



              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 4.


       15.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 4. As such, said agreement remains in effect and the parties

are bound to same.

       16.    An authorized representative of defendant executed a Memorandum of

Agreement on April 2, 2012, thereby binding defendant to pay contributions to plaintiffs for

employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as exhibit 5 and incorporated by reference herein.

       17.    Exhibit 5 pertinently provides:

              “It is agreed that this Contract shall cover all of the following Locals
              located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
              Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

                     Greenville No. 622, Carlyle No. 581, Alton No. 218, Collinsville No.
                     44, Wood River No. 338, Columbia No. 196, Hillsboro No. 1084,
                     Belleville No. 459” Please see Article 2 of Exhibit 5.
              “Commencing August 1, 2010, the Employer agrees to make payments to
              the Central Laborers’ Pension Fund and be bound by the Central
              Laborers’ Pension Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Pension Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement.” Please see Article 9, section (c) of Exhibit 5.

              “Commencing August 1, 2010, the Employer agrees to make payments to
              the Central Laborers’ Welfare Fund and be bound by the Central
              Laborers’ Welfare Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Welfare Fund the amount listed in
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 25 of 51 Page ID #25



              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement.” Please see Article 9, section (d) of Exhibit 5.

              “Commencing August 1, 2010, the Employer agrees to make payments to
              the Central Laborers’ Annuity Fund and be bound by the Central
              Laborers’ Annuity Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Annuity Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement.” Please see Article 9, section (e) of Exhibit 5.

              “This Agreement shall be effective August 1, 2010, and shall remain in
              full force and effect through July 31, 2013. Either party may give notice
              in writing to the other party sixty (60) days before the contract
              expiration date that it desires to terminate this Agreement. Notice to
              modify the contract with respect to any provisions given by either party
              shall not terminate the Contract and shall not render the automatic
              renewal clause inoperative.” Please see Article 30 of Exhibit 5.

       18.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 5. As such, said agreement remains in effect and the parties

are bound to same.

       19.    Pursuant to exhibit 5, defendant is bound by the terms of the Memorandum of

Agreement, dated August 1, 2013 through July 31, 2016. Said Agreement is attached as

exhibit 6 and incorporated by reference herein.

       20.    Exhibit 6 pertinently provides:

              “It is agreed that this Contract shall cover all of the following Locals
              located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
              Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

                     Greenville No. 622, Carlyle No. 581, Alton No. 218, Collinsville No.
                     44, Wood River No. 338, Columbia No. 196, Hillsboro No. 1084,
                     Belleville No. 459” Please see Article 2 of Exhibit 6.

              “Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers’ Pension Fund and be bound by the Central
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 26 of 51 Page ID #26



              Laborers’ Pension Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Pension Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement.” Please see Article 9, section (c) of Exhibit 6.

              “Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers’ Welfare Fund and be bound by the Central
              Laborers’ Welfare Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Welfare Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement.” Please see Article 9, section (d) of Exhibit 6.

              “Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers’ Annuity Fund and be bound by the Central
              Laborers’ Annuity Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Annuity Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement.” Please see Article 9, section (e) of Exhibit 6.

              “This Agreement shall be effective August 1, 2013, and shall remain in
              full force and effect through July 31, 2016 and thereafter from year to
              year unless either party gives notice in writing to the other party at least
              sixty (60) days but not more than one hundred twenty (120) days prior
              to expiration date that it desires to terminate this Agreement. Notice to
              modify the contract with respect to any provisions given by either party
              shall not terminate the contract and shall render the automatic renewal
              clause inoperative.” Please see Article 29 of Exhibit 6.

       21.    Based on the terms and conditions contained in exhibits 1-6, defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

Agreement and Declaration of Trust is attached hereto as exhibit 7 and incorporated by

reference herein.
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 27 of 51 Page ID #27



       22.    ARTICLE IV of the Restated Agreement and Declaration of Trust entitled

Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       shall be required by the Collective Bargaining Agreement in effect between the
       Employer Association and the Local Union having jurisdiction over the geographical
       area in which the covered Employees perform work. It shall not be a defense to any
       claim by the Trustees or an Employee for delinquent contributions from an Employer
       that such Employer had entered into an agreement with any employee purporting to
       waive the employee’s right to strict compliance with the provisions of the applicable
       Collective Bargaining Agreement or other written agreement, With respect to the
       amount of contributions required thereby no employee shall be permitted to contract
       or otherwise agree with or permit his employer to provide wage or benefit payments
       which do not conform to the aforesaid requirements and any such contract or
       agreement shall be null and void.

       Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
       The Employers shall make all reports on contributions required by the Trustees. Each
       Employer shall promptly furnish to the Trustees, on demand, the names of its
       employees, their social security number, the hours worked by each employee, and
       such other information as the Trustees may reasonably require in connection with
       the administration of the Trust and Pension Plan. The Trustees may, on reasonable
       notice, have an audit made by an independent certified public accountant or its
       representatives or such other person or persons as designated by the Trustees of all
       records of the Employer as described in Article IV, Section 8, in connection with the
       Employer’s contributions and/or reports.

       Where an audit discloses a difference between hours actually worked by an employee
       and hours reported to the Trust by his Employer and where such audit discloses any
       willful violation of any requirements of this Trust Agreement or rules and regulations
       adopted in connection herewith, those officers and directors of such Employer, if
       corporation, who supervised the completion of report forms, signed report forms or
       can be determined to have had personal knowledge of such conduct, shall be
       personally liable for any underpayment or other pecuniary loss to the Fund as a result
       of such conduct. Nothing herein shall prevent personal liability for owners or
       partners who are not otherwise incorporated.
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 28 of 51 Page ID #28



       Each employer, by agreeing to be bound by the terms hereof, acknowledges and
       agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
       owing irrespective of the payment or not of the underlying contributions for which
       the liquidated damages were assessed shall constitute a default in payment pursuant
       to Section 6 of his Article.

       Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
       fifteen (15) days from the date they are originally due, or the due date as extended as
       provided above, shall pay in addition to said contributions liquidated damages in the
       amount of ten percent (10%) of the delinquent contributions or twenty five dollars
       ($25.00), whichever is greater, and said damages shall be paid with the delinquent
       contributions. Each Employer party to or otherwise bound by this Trust Agreement
       acknowledge that the liquidated damages and acknowledge the costs to be actual and
       substantial though difficulty to ascertain; however, each Employer acknowledges
       these costs to be minimally ten percent (10%) of the delinquent contributions or
       twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
       additional proof thereof.

       Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
       event an Employer becomes delinquent in his contributions, said delinquent
       Employer shall be liable for all reasonable costs incurred in the collection process
       including the court fees, attorneys’ fees, filing fees, and any other expenses actually
       incurred by the Trustees in the course of the collections process.

       Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
       authority to audit the records of the Employer as described in Article IV, Section 8, for
       the purposes of determining the accuracy of contributions to the Pension Fund. In the
       event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
       counsel to enforce their authority to perform an audit, the Employer shall be liable
       for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
       cost, and any other expenses actually incurred by the Trustee in the court of the action
       without regard to whether the Employer did or did not owe delinquent contributions.
       Please see the Restated Agreement and Declaration of Trust, attached hereto as exhibit
       7 and incorporated by reference herein.

       23.    Based on the terms and conditions contained in exhibits 1-6 defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Welfare Fund. The Restated Agreement and

Declaration of Trust is attached hereto as exhibit 8 and incorporated by reference herein,

       24.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:
Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 29 of 51 Page ID #29



    Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
    hereof, each Employer shall contribute to the Fund the amount required by any
    written agreement as defined herein between the Union or the Trust and the
    Employer. The rate of contributions shall at all times be governed by the applicable
    written Agreement then in force and effect, together with any amendments,
    supplements or modifications thereto provided, however, that in the case of an
    Employer who is required to make contributions by reason of his being party to a
    written other than a Collective Bargaining Agreement the amount of the contribution
    required shall be identical to the amount required by the Collective Bargaining
    Agreement in effect between the Employer Association and the Local Union having
    jurisdiction over the geological area in which the covered Employees perform work.
    Ti shall not be a defense to any claim by the Trustees or an Employee for delinquent
    contributions from an Employer that such Employer had entered into an agreement
    with any employee purporting to waive the employee's rights to strict compliance
    with the provisions of the applicable Collective Bargaining Agreement or other
    written agreement. With respect to the amount of contributions required thereby no
    employee shall be permitted to contract or otherwise agree with or permit his
    employer to provide wage or benefit payments which do not conform to the aforesaid
    requirements and any such contract or agreement shall be null and void.

    Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
    The Employers shall make all reports on contributions required by the Trustees. Each
    Employer shall promptly furnish to the Trustees, on demand, the names of its
    employees, their social security number, the hours worked by each employee, and
    such other information as the Trustees may reasonably require in connection with
    the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
    notice, have an audit made by an independent certified public accountant or its
    representatives or such other persons as designated by the Trustees of all records of
    the Employer as described in Article IV, Section 8, in connection with the Employer’s
    contributions and/or reports.

    All employers shall be required to maintain records in compliance with procedures
    develop and communicated by the Administrator from the beginning of such
    Employer's participation in the Fund forward unless given written authorization for
    variance by the Administrator. All such records shall be maintained for a period of
    ten (10) years unless earlier destruction of the same is authorized by the Trustees.
    The Trustees shall require the Employer to designate the classification of all of his
    employees and if the Employer fails to do so, after being requested to do so by the
    Trustees, the Trustees shall conduct an investigation for the purpose of determining
    the classification of such employees and the result of said investigation shall be
    conclusive.

    Where an audit discloses a difference between hours actually worked by an employee
    and hours reported to the Trust by his Employer and where such audit discloses any
    willful violation of any requirements of this Trust Agreement or rules and regulations
    adopted in connection herewith, those officers and directors of such Employer, if a
Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 30 of 51 Page ID #30



    corporation, who supervised the completion of report forms, signed report forms or
    can be determined to have had personal knowledge of such conduct. Nothing herein
    shall prevent personal liability for owner or partners who are not otherwise
    incorporated

    Each employer, by agreeing to be bound by the terms hereof, acknowledges and
    agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
    owing irrespective of the payment or not of the underlying contributions for which
    the liquidated damages were assessed, and failure to pay liquidated damages duly
    assessed shall constitute a default in payment pursuant to Section 6 of the Article.

    Section 5. MODE OF PAYMENT
    All contributions shall be due and payable on the fifteenth (15th) day of the month
    next following the calendar month in which eligible employees perform work with
    respect to which contributions are required. The time for payment may be extended
    by the Trustees by resolution, but in no event shall such extension exceed forty-five
    (45) days in accordance with applicable regulations issued by the Secretary of Labor
    pursuant to ERISA.

    Section 6. DEFAULT IN PAYMENT
    Non-payment by an Employer of any contributions when due shall not relieve any
    other employer of his obligation to make payments. The Trustees may take any action
    necessary to enforce payments of the contributions and penalties due hereunder,
    including, but not limited to, proceedings at law and in equity.

    Section 7. LIQUIDATED DAMAGES
    All employers not paying contributions within fifteen (15) days from the date they
    are originally due, or the due date as extended as provide above, shall pay in addition
    to said contributions liquidated damages in the amount of ten percent (10%) of the
    delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
    said damages shall be paid with the delinquent contributions. Each employer party
    to or otherwise bound by this Trust Agreement acknowledge that the liquidated
    damages will be used to defer administrative costs arising by said delinquency and
    acknowledge the costs to be actual and substantial though difficult to ascertain;
    however, each Employer acknowledges these costs to be at least ten percent (10%)
    of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
    greater, waiving the necessity of any additional proof thereof.

    Section 8. INTEREST
    Delinquent contributions shall bear interest at such rate as may have been
    established by the Trustees prior to determining the existence of the delinquency.
    Trustees may determine and establish from time to time the appropriate interest rate
    for delinquencies and when the delinquencies shall commence to bear interest. The
    Trustees shall have the authority to waive the foregoing interest charge in the event
    the delinquent Employer executes a note or enters into an installment payment
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 31 of 51 Page ID #31



      agreement providing for payment of said delinquency on such terms as acceptable to
      the Trustees under the circumstances.

      Section 9. COLLECTION COSTS
      Except as hereinafter provided in this Article, in the event an Employer becomes
      delinquent in his contributions, said delinquent Employer shall be liable for all
      reasonable costs incurred in the collection process including court fees, attorneys'
      fees, filing fees, and any other expenses actually incurred by the Trustees in the court
      of the collection process.

      Section 10. AUDIT AND THE COSTS THEREOF.
      The Trustees shall have the authority to audit the records of the Employer as
      described in Article IV, Section 8, for the purposes of determining the accuracy of
      contributions to the Welfare Fund. In the event it becomes necessary for the Trustees
      to file suit and/or otherwise retain legal counsel to enforce their authority to perform
      an audit, the Employer shall be liable for all reasonable costs incurred including court
      fees, attorney's fees, filing fees, audit costs, and any other expenses actually incurred
      by the Trustees in the course of action, without regard to whether the employer did
      or            did           not          owe           delinquent          contributions.

      In the event an audit determines that there are no delinquent contributions due the
      Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
      entire Audit Cost. In the event the audit determines that there are delinquent
      contributions due the Fund which were intentionally not paid by the Employer, the
      entire Audit Cost shall be assessed against the Employer. Intentional non-payment
      shall include, but not be limited to, issuance of a check or other order for payment
      that is not honored by the bank or other institution on which it is drawn and shall
      include non-payment due to lack of funds on the part of the employer.

      In the event an audit determines that there are delinquent contributions which are
      unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
      based upon a formula which shall be set from time to time by the Trustees in their
      discretion and reflected in the Minutes of the particular meeting where the formula
      is adopted or changed. Please see the Restated Agreement and Declaration of
      Trust attached hereto as Exhibit 8 and incorporated by reference herein.

      25.     According to the Trust Agreement, plaintiffs are entitled to collect liquidated

damages on all contributions that are paid late. Defendant has incurred liquidated damages.

      26.     Defendant is obligated to make fringe benefit contributions to plaintiffs, under

the terms of the Memorandum of Agreement (exhibit 1), Memorandum of Agreement

(Exhibit 2), Participation Agreement (exhibit 3), Participation Agreement (Exhibit 4)
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 32 of 51 Page ID #32



Memorandum of Agreement (exhibit 5), Memorandum of Agreement (Exhibit 6), Restated

Agreement and Declaration of Trust (exhibit 7), and Restated Agreement and Declaration of

Trust (exhibit 8).

       27.    Between May 19, 2011 through the present, an authorized representative of

defendant requested from various Local Labor Unions that fall within the jurisdiction of

plaintiffs, employees for various construction projects awarded to defendant.

       28.    Said employees were then provided to defendant from various Local Labor

Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

projects awarded to defendant.

       29.    As an employer obligated to make fringe benefit contributions to plaintiffs,

defendant is specifically required to do the following:

              (a)    To pay monthly contributions to the Funds for each employee of the
                     defendant and to make said contributions in a manner as required by
                     the plaintiffs and payment of said contributions are based upon an
                     hourly rate as stated in the applicable agreements; and

              (b)    To make all of its payroll books and records available to plaintiffs for
                     the purpose of auditing same, to determine whether defendant is
                     making full payments as required under the applicable agreements;

              (c)    To compensate plaintiffs for the additional administrative costs and
                     burdens imposed by defendant’s failure to pay, or untimely payment of
                     contributions, by way of the payment of liquidated damages in the
                     amount of ten percent (10%) of any and all contributions which are not
                     timely received by plaintiffs for a particular month, as specified fully in
                     Paragraph 4(a) above, together with interest as provided in ERISA, 29
                     U.S.C. §1132 (g);

              (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                     payroll records, should it be determined that defendant was delinquent
                     in the reporting or submission of all contributions required of it to be
                     made to plaintiffs;

              (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                     incurred in the prosecution of any action to require defendant to
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 33 of 51 Page ID #33



                      submit its payroll books and records for audit or to recover delinquent
                      contributions.

       30.     Defendant has breached its obligation to plaintiffs and its obligations under

the plans in the following respects:

               (a)    Defendant has failed to make payment of contributions and
                      liquidated damages; and

               (b)    Defendant has been delinquent in reporting the hours worked by
                      employees;

               (c)    Defendant has failed to make any of its payroll books and records
                      available to plaintiffs for the purpose of auditing same, to determine
                      whether defendant is making full payments as required under the
                      applicable agreements.

       31.     Upon careful review of all records maintained by plaintiffs, prepared and

submitted by defendant, there are amounts due and owing by defendants in the amount of

fifty-seven dollars and fifty-five cents ($57.55). Please see the Revised Breakdown of

Amounts Due and Owing attached hereto as exhibit 9 and incorporated by reference herein

       32.     The known amounts owed are based upon the defendant’s failure to submit all

required reports; failure to accurately state all hours for which contributions are due on

reports previously submitted; or its failure to file reports or contributions in a timely fashion.

       33.     Further, there is the possibility that additional contributions and liquidated

damages will come due during the pendency of this lawsuit.

       34.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

defendant has failed and refused to so perform.

       35.     Defendant’s continuing refusal and failure to perform it obligations to

plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

plaintiffs have no adequate remedy at law.
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 34 of 51 Page ID #34



       WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

pray this Court enter Judgment in their favor and against defendant, Lisa Downs,

individually, as follows:

              (a)    That defendant be enjoined and ordered to submit all delinquent
                     monthly contribution reports to plaintiffs with the information
                     required to be provided thereon, to continue to submit such reports
                     while this is pending, and to comply with its contractual obligation to
                     timely submit such reports in the future;

              (c)    That judgment be entered in favor of plaintiffs and against defendant
                     for all unpaid contributions, liquidated damages, any costs of auditing
                     defendant’s records, accrued interest, and plaintiffs’ reasonable
                     attorneys’ fees and court costs necessarily incurred in this action as
                     specified herein, or as subsequently determined, all as provided for in
                     the plans and in ERISA;

              (c)    Judgment be entered against defendant and defendant be decreed to
                     pay to the plaintiffs the sum of nine hundred seven dollars and fifty-five
                     cents ($907.55), plus whatever sums are determined to be due;

              (d)    That defendant be ordered to comply with the terms and provisions of
                     agreements and adhere to its demand for an audit to be conducted;
              (e)    That defendant be decreed to pay all costs attendant to any audit of
                     defendant’s payroll books and records;

              (f)    That defendant be decreed to pay the plaintiffs its reasonable lawyers’
                     fees, together with its costs of suit; and

              (g)    That plaintiffs have such further relief as may be deemed just and
                     equitable by the Court, all at defendant’ cost.

                                          Count II
                                 Jeff Downs, Individually
                                  29 U.S.C. §§ 1132, 1145

       COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC, and for Count II of their Complaint against

defendant, Jeff Downs, individually, state as follows:
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 35 of 51 Page ID #35



         1.   This action arises under the laws of the United States and is brought pursuant

to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

questions arising thereunder, as hereinafter more fully appears.

         2.   Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

pension, welfare and related joint labor-management funds and bring this action as

“employee welfare benefit funds” and “plans”, under the laws of ERISA.

         3.   Defendant, Jeff Downs, is an individual conducting business in the State of

Illinois, a signatory to an agreement with plaintiffs, and is an employer as defined under

ERISA.

         4.   An authorized representative of defendant executed a Memorandum of

Agreement dated May 19, 2011, thereby binding defendant to pay contributions to plaintiffs

for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as exhibit 1 and incorporated by reference herein.

         5.   Exhibit 1 pertinently provides:

              “It is agreed that this contract shall cover all of the following counties in
              Local #1197: Fayette, Jefferson, Effingham, Hamilton, Clay, Jasper,
              Crawford, Lawrence, Wabash, White, Richland, Marion, Wayne and
              Edwards; and the following counties in Local #773: Perry, Franklin,
              Jackson, Williamson, Saline, Gallatin, union, Johnson, Pope, Hardin,
              Alexander, Pulaski and Massac at rates set forth in this contract.” Please
              see Article 4 of Exhibit 1.

              “All Employers party to this Agreement agree to contribute to the Central
              Laborers’ Pension Fund for each hour covered employees receive pay, a
              sum per hour as set forth in Addendum A to this Agreement.” Please see
              Article 7, Section B of Exhibit 1.

              “The Employers and Union hereby agree to be parties to and to adopt and
              be bound by the terms and provisions of the Agreement and Declarations
              of Trust establishing Central Laborers’ Pension Fund, Southern Illinois
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 36 of 51 Page ID #36



              Laborers’ & Employers’ Health & Welfare Fund, Southern Illinois
              Laborers’ & Employers’ Annuity Fund, Illinois Laborers’ & Contractors
              Training Trust Fund, Vacation Fund and Egyptian Builders and
              Organized Labor together (E-BOLT) Substance Abuse Screening Trust
              Fund. All contributions as set forth in Addendum A shall be made in
              accordance with the provisions of the applicable Trust Agreement, which
              shall provide for joint administration of said funds by an equal number
              of employee or Employer Trustees. All provision of said Trust
              Agreements shall meet all requirements of Section 302 of the Labor
              Management Relations Act of 1947, as amended, and any other
              applicable laws.” Please see Article 7, Section M of Exhibit 1.

              “This Agreement shall be in full force and effect from April 1, 2008
              through March 31, 2013 and thereafter from year to year unless either
              party notifies the other in writing of their desire to modify or terminate
              this Agreement at least ninety (90) days but no more than one hundred
              twenty (120) days before March 31, 2013.” Please see Article 31 of Exhibit
              1.

       6.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 1. As such, said agreement remains in effect and the parties

are bound to same.

       7.     Pursuant to exhibit 1, defendant is bound by the terms of the Memorandum of

Agreement, dated April 1, 2013 through March 31, 2016. Said Agreement is attached as

exhibit 2 and incorporated by reference herein.

       8.     Exhibit 2 pertinently provides:

              “This Memorandum of Agreement made and entered into by the
              Associated General Contractors of Illinois (AGCI), Egyptian Contractors
              Association, Inc. (ECA), and Wabash Valley Contractors Association
              (WVCA) and Southern Illinois Builders Association (SIBA) on the behalf
              of contractors who have so authorized them, and any other Employer
              who becomes signatory to this Agreement, hereinafter called the
              Employer, party of the first part, and the Southern & Central Illinois
              Laborers’ District Council, and its affiliated Local Unions affiliated with
              the Laborers’ International Union of North America, AFL-CIO, having
              jurisdiction in the counties enumerated in Article 4, hereinafter called
              the Union, Laborers’ or the Organization, party of the second part.”
              Please see Exhibit 2.
Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 37 of 51 Page ID #37



          “It is agreed that this Contract shall cover all of the following counties in
          Local #1197: Fayette, Jefferson, Effingham, Hamilton, Clay, Jasper,
          Crawford, Lawrence, Wabash, White, Richland, Marion, Wayne and
          Edwards; and the following counties in Local #773: Perry, Franklin,
          Jackson, Williamson, Saline, Gallatin, Union, Johnson, Pope, Hardin,
          Alexander, Pulaski and Massac at rates set forth in this Contract” Please
          see Article 4 of Exhibit 2.

          “All Employers party to this Agreement agree to contribute to the Central
          Laborers’ Pension Fund for each hour covered employees receive pay, a
          sum per hour as set forth in Addendum A to this Agreement.” Please see
          Article 7 Section B of Exhibit 2.

          “All Employers party to this Agreement agree to contribute to the
          Southern Illinois Laborers’ & Employer’s Health & Welfare Fund for each
          hour covered employees receive pay, a sum per hour as set forth in
          Addendum A to this Agreement.” Please see Article 7 Section C of Exhibit 2.

          “All Employers party to this Agreement agree to contribute to the
          Southern Illinois Laborers’ & Employers’ Annuity Fund for each hour
          covered employees receive pay, a sum per hour as set forth in Addendum
          A to this Agreement.” Please see Article 7 Section D of Exhibit 2.

          “The Employers and Union hereby agree to be parties to and to adopt and
          be bound by the terms and provisions of the Agreement and Declarations
          of Trust Establishing Central Laborers’ Pension Fund, Southern Illinois
          Laborers’ & Employer’s Health & Welfare Fund, Southern Illinois
          Laborers’ & Employers’ Annuity Fund, Illinois Laborers’ & Contractors
          Training Trust Fund, Vacation Fund and Egyptian Builders and
          Organized Labor Together (E-BOLT) Substance Abuse Screening Trust
          Fund. All contributions as set forth in Addendum A shall be made in
          accordance with the provisions of the applicable Trust Agreements shall
          meet all the requirements of Section 302 of the Labor Management
          Relations Act of 1947, as amended, and any other applicable laws.”
          Please see Article 7 Section M of Exhibit 2.

          “This Agreement shall be in full force and effect from April 1, 2013
          through March 31, 2016 and thereafter from year to year unless either
          party notifies the other in writing of their desire to modify or terminate
          this Agreement at least ninety (90) days but not more than one hundred
          twenty (120) days before March 31, 2013.” Please see Article 31 of Exhibit
          2.
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 38 of 51 Page ID #38



       9.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 2. As such, said agreement remains in effect and the parties

are bound to same.

       10.    An authorized representative of defendant executed a Participation

Agreement on November 11, 2011, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 3 and incorporated by reference herein.

       11.    Exhibit 3 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 3.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 3.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 39 of 51 Page ID #39



              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 3.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 3.

       12.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 3. As such, said agreement remains in effect and the parties

are bound to same.

       13.    Defendant executed a Participation Agreement on April 2, 2012, thereby

binding defendant to pay contributions to plaintiffs for employees of defendant within the

jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 4 and incorporated by

reference herein.

       14.    Exhibit 4 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 4.
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 40 of 51 Page ID #40



              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 4.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 4.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 4.


       15.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 4. As such, said agreement remains in effect and the parties

are bound to same.

       16.    Defendant executed a Memorandum of Agreement on April 2, 2012, thereby

binding defendant to pay contributions to plaintiffs for employees of defendant within the

jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 5 and incorporated by

reference herein.
Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 41 of 51 Page ID #41



    17.   Exhibit 5 pertinently provides:

          “It is agreed that this Contract shall cover all of the following Locals
          located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
          Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

                 Greenville No. 622, Carlyle No. 581, Alton No. 218, Collinsville No.
                 44, Wood River No. 338, Columbia No. 196, Hillsboro No. 1084,
                 Belleville No. 459” Please see Article 2 of Exhibit 5.
          “Commencing August 1, 2010, the Employer agrees to make payments to
          the Central Laborers’ Pension Fund and be bound by the Central
          Laborers’ Pension Fund Trust Agreements, including any amendments
          or changes thereto, and the Employer accepts as Trustees those Trustees
          selected in the manner provided in said Trust Agreement. The Employer
          shall pay to the Central Laborers’ Pension Fund the amount listed in
          Schedules A, B, and C for each hour worked or portion thereof, for which
          the Employee receives pay, or is entitled to receive pay pursuant to this
          Agreement.” Please see Article 9, section (c) of Exhibit 5.

          “Commencing August 1, 2010, the Employer agrees to make payments to
          the Central Laborers’ Welfare Fund and be bound by the Central
          Laborers’ Welfare Fund Trust Agreements, including any amendments
          or changes thereto, and the Employer accepts as Trustees those Trustees
          selected in the manner provided in said Trust Agreement. The Employer
          shall pay to the Central Laborers’ Welfare Fund the amount listed in
          Schedules A, B, and C for each hour worked or portion thereof, for which
          the Employee receives pay, or is entitled to receive pay pursuant to this
          Agreement.” Please see Article 9, section (d) of Exhibit 5.

          “Commencing August 1, 2010, the Employer agrees to make payments to
          the Central Laborers’ Annuity Fund and be bound by the Central
          Laborers’ Annuity Fund Trust Agreements, including any amendments
          or changes thereto, and the Employer accepts as Trustees those Trustees
          selected in the manner provided in said Trust Agreement. The Employer
          shall pay to the Central Laborers’ Annuity Fund the amount listed in
          Schedules A, B, and C for each hour worked or portion thereof, for which
          the Employee receives pay, or is entitled to receive pay pursuant to this
          Agreement.” Please see Article 9, section (e) of Exhibit 5.

          “This Agreement shall be effective August 1, 2010, and shall remain in
          full force and effect through July 31, 2013. Either party may give notice
          in writing to the other party sixty (60) days before the contract
          expiration date that it desires to terminate this Agreement. Notice to
          modify the contract with respect to any provisions given by either party
          shall not terminate the Contract and shall not render the automatic
          renewal clause inoperative.” Please see Article 30 of Exhibit 5.
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 42 of 51 Page ID #42




       18.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 5. As such, said agreement remains in effect and the parties

are bound to same.

       19.    Pursuant to exhibit 5, defendant is bound by the terms of the Memorandum of

Agreement, dated August 1, 2013 through July 31, 2016. Said Agreement is attached as

exhibit 6 and incorporated by reference herein.

       20.    Exhibit 6 pertinently provides:

              “It is agreed that this Contract shall cover all of the following Locals
              located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
              Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

                     Greenville No. 622, Carlyle No. 581, Alton No. 218, Collinsville No.
                     44, Wood River No. 338, Columbia No. 196, Hillsboro No. 1084,
                     Belleville No. 459” Please see Article 2 of Exhibit 6.

              “Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers’ Pension Fund and be bound by the Central
              Laborers’ Pension Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Pension Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement.” Please see Article 9, section (c) of Exhibit 6.

              “Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers’ Welfare Fund and be bound by the Central
              Laborers’ Welfare Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Welfare Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement.” Please see Article 9, section (d) of Exhibit 6.

              “Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers’ Annuity Fund and be bound by the Central
              Laborers’ Annuity Fund Trust Agreements, including any amendments
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 43 of 51 Page ID #43



              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Annuity Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement.” Please see Article 9, section (e) of Exhibit 6.

              “This Agreement shall be effective August 1, 2013, and shall remain in
              full force and effect through July 31, 2016 and thereafter from year to
              year unless either party gives notice in writing to the other party at least
              sixty (60) days but not more than one hundred twenty (120) days prior
              to expiration date that it desires to terminate this Agreement. Notice to
              modify the contract with respect to any provisions given by either party
              shall not terminate the contract and shall render the automatic renewal
              clause inoperative.” Please see Article 29 of Exhibit 6.

       21.    Based on the terms and conditions contained in exhibits 1-6, defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

Agreement and Declaration of Trust is attached hereto as exhibit 7 and incorporated by

reference herein.

       22.    ARTICLE IV of the Restated Agreement and Declaration of Trust entitled

Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       shall be required by the Collective Bargaining Agreement in effect between the
       Employer Association and the Local Union having jurisdiction over the geographical
       area in which the covered Employees perform work. It shall not be a defense to any
       claim by the Trustees or an Employee for delinquent contributions from an Employer
       that such Employer had entered into an agreement with any employee purporting to
       waive the employee’s right to strict compliance with the provisions of the applicable
       Collective Bargaining Agreement or other written agreement, With respect to the
       amount of contributions required thereby no employee shall be permitted to contract
Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 44 of 51 Page ID #44



    or otherwise agree with or permit his employer to provide wage or benefit payments
    which do not conform to the aforesaid requirements and any such contract or
    agreement shall be null and void.

    Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
    The Employers shall make all reports on contributions required by the Trustees. Each
    Employer shall promptly furnish to the Trustees, on demand, the names of its
    employees, their social security number, the hours worked by each employee, and
    such other information as the Trustees may reasonably require in connection with
    the administration of the Trust and Pension Plan. The Trustees may, on reasonable
    notice, have an audit made by an independent certified public accountant or its
    representatives or such other person or persons as designated by the Trustees of all
    records of the Employer as described in Article IV, Section 8, in connection with the
    Employer’s contributions and/or reports.

    Where an audit discloses a difference between hours actually worked by an employee
    and hours reported to the Trust by his Employer and where such audit discloses any
    willful violation of any requirements of this Trust Agreement or rules and regulations
    adopted in connection herewith, those officers and directors of such Employer, if
    corporation, who supervised the completion of report forms, signed report forms or
    can be determined to have had personal knowledge of such conduct, shall be
    personally liable for any underpayment or other pecuniary loss to the Fund as a result
    of such conduct. Nothing herein shall prevent personal liability for owners or
    partners who are not otherwise incorporated.

    Each employer, by agreeing to be bound by the terms hereof, acknowledges and
    agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
    owing irrespective of the payment or not of the underlying contributions for which
    the liquidated damages were assessed shall constitute a default in payment pursuant
    to Section 6 of his Article.

    Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
    fifteen (15) days from the date they are originally due, or the due date as extended as
    provided above, shall pay in addition to said contributions liquidated damages in the
    amount of ten percent (10%) of the delinquent contributions or twenty five dollars
    ($25.00), whichever is greater, and said damages shall be paid with the delinquent
    contributions. Each Employer party to or otherwise bound by this Trust Agreement
    acknowledge that the liquidated damages and acknowledge the costs to be actual and
    substantial though difficulty to ascertain; however, each Employer acknowledges
    these costs to be minimally ten percent (10%) of the delinquent contributions or
    twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
    additional proof thereof.

    Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
    event an Employer becomes delinquent in his contributions, said delinquent
    Employer shall be liable for all reasonable costs incurred in the collection process
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 45 of 51 Page ID #45



       including the court fees, attorneys’ fees, filing fees, and any other expenses actually
       incurred by the Trustees in the course of the collections process.

       Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
       authority to audit the records of the Employer as described in Article IV, Section 8, for
       the purposes of determining the accuracy of contributions to the Pension Fund. In the
       event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
       counsel to enforce their authority to perform an audit, the Employer shall be liable
       for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
       cost, and any other expenses actually incurred by the Trustee in the court of the action
       without regard to whether the Employer did or did not owe delinquent contributions.
       Please see the Restated Agreement and Declaration of Trust, attached hereto as exhibit
       7 and incorporated by reference herein.

       23.    Based on the terms and conditions contained in exhibits 1-6 defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Welfare Fund. The Restated Agreement and

Declaration of Trust is attached hereto as exhibit 8 and incorporated by reference herein,

       24.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       required shall be identical to the amount required by the Collective Bargaining
       Agreement in effect between the Employer Association and the Local Union having
       jurisdiction over the geological area in which the covered Employees perform work.
       Ti shall not be a defense to any claim by the Trustees or an Employee for delinquent
       contributions from an Employer that such Employer had entered into an agreement
       with any employee purporting to waive the employee's rights to strict compliance
       with the provisions of the applicable Collective Bargaining Agreement or other
       written agreement. With respect to the amount of contributions required thereby no
       employee shall be permitted to contract or otherwise agree with or permit his
       employer to provide wage or benefit payments which do not conform to the aforesaid
       requirements and any such contract or agreement shall be null and void.
Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 46 of 51 Page ID #46



    Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
    The Employers shall make all reports on contributions required by the Trustees. Each
    Employer shall promptly furnish to the Trustees, on demand, the names of its
    employees, their social security number, the hours worked by each employee, and
    such other information as the Trustees may reasonably require in connection with
    the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
    notice, have an audit made by an independent certified public accountant or its
    representatives or such other persons as designated by the Trustees of all records of
    the Employer as described in Article IV, Section 8, in connection with the Employer’s
    contributions and/or reports.

    All employers shall be required to maintain records in compliance with procedures
    develop and communicated by the Administrator from the beginning of such
    Employer's participation in the Fund forward unless given written authorization for
    variance by the Administrator. All such records shall be maintained for a period of
    ten (10) years unless earlier destruction of the same is authorized by the Trustees.
    The Trustees shall require the Employer to designate the classification of all of his
    employees and if the Employer fails to do so, after being requested to do so by the
    Trustees, the Trustees shall conduct an investigation for the purpose of determining
    the classification of such employees and the result of said investigation shall be
    conclusive.

    Where an audit discloses a difference between hours actually worked by an employee
    and hours reported to the Trust by his Employer and where such audit discloses any
    willful violation of any requirements of this Trust Agreement or rules and regulations
    adopted in connection herewith, those officers and directors of such Employer, if a
    corporation, who supervised the completion of report forms, signed report forms or
    can be determined to have had personal knowledge of such conduct. Nothing herein
    shall prevent personal liability for owner or partners who are not otherwise
    incorporated

    Each employer, by agreeing to be bound by the terms hereof, acknowledges and
    agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
    owing irrespective of the payment or not of the underlying contributions for which
    the liquidated damages were assessed, and failure to pay liquidated damages duly
    assessed shall constitute a default in payment pursuant to Section 6 of the Article.

    Section 5. MODE OF PAYMENT
    All contributions shall be due and payable on the fifteenth (15th) day of the month
    next following the calendar month in which eligible employees perform work with
    respect to which contributions are required. The time for payment may be extended
    by the Trustees by resolution, but in no event shall such extension exceed forty-five
    (45) days in accordance with applicable regulations issued by the Secretary of Labor
    pursuant to ERISA.

    Section 6. DEFAULT IN PAYMENT
Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 47 of 51 Page ID #47



    Non-payment by an Employer of any contributions when due shall not relieve any
    other employer of his obligation to make payments. The Trustees may take any action
    necessary to enforce payments of the contributions and penalties due hereunder,
    including, but not limited to, proceedings at law and in equity.

    Section 7. LIQUIDATED DAMAGES
    All employers not paying contributions within fifteen (15) days from the date they
    are originally due, or the due date as extended as provide above, shall pay in addition
    to said contributions liquidated damages in the amount of ten percent (10%) of the
    delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
    said damages shall be paid with the delinquent contributions. Each employer party
    to or otherwise bound by this Trust Agreement acknowledge that the liquidated
    damages will be used to defer administrative costs arising by said delinquency and
    acknowledge the costs to be actual and substantial though difficult to ascertain;
    however, each Employer acknowledges these costs to be at least ten percent (10%)
    of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
    greater, waiving the necessity of any additional proof thereof.

    Section 8. INTEREST
    Delinquent contributions shall bear interest at such rate as may have been
    established by the Trustees prior to determining the existence of the delinquency.
    Trustees may determine and establish from time to time the appropriate interest rate
    for delinquencies and when the delinquencies shall commence to bear interest. The
    Trustees shall have the authority to waive the foregoing interest charge in the event
    the delinquent Employer executes a note or enters into an installment payment
    agreement providing for payment of said delinquency on such terms as acceptable to
    the Trustees under the circumstances.

    Section 9. COLLECTION COSTS
    Except as hereinafter provided in this Article, in the event an Employer becomes
    delinquent in his contributions, said delinquent Employer shall be liable for all
    reasonable costs incurred in the collection process including court fees, attorneys'
    fees, filing fees, and any other expenses actually incurred by the Trustees in the court
    of the collection process.

    Section 10. AUDIT AND THE COSTS THEREOF.
    The Trustees shall have the authority to audit the records of the Employer as
    described in Article IV, Section 8, for the purposes of determining the accuracy of
    contributions to the Welfare Fund. In the event it becomes necessary for the Trustees
    to file suit and/or otherwise retain legal counsel to enforce their authority to perform
    an audit, the Employer shall be liable for all reasonable costs incurred including court
    fees, attorney's fees, filing fees, audit costs, and any other expenses actually incurred
    by the Trustees in the course of action, without regard to whether the employer did
    or            did           not          owe           delinquent          contributions.
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 48 of 51 Page ID #48



       In the event an audit determines that there are no delinquent contributions due the
       Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
       entire Audit Cost. In the event the audit determines that there are delinquent
       contributions due the Fund which were intentionally not paid by the Employer, the
       entire Audit Cost shall be assessed against the Employer. Intentional non-payment
       shall include, but not be limited to, issuance of a check or other order for payment
       that is not honored by the bank or other institution on which it is drawn and shall
       include non-payment due to lack of funds on the part of the employer.

       In the event an audit determines that there are delinquent contributions which are
       unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
       based upon a formula which shall be set from time to time by the Trustees in their
       discretion and reflected in the Minutes of the particular meeting where the formula
       is adopted or changed. Please see the Restated Agreement and Declaration of
       Trust attached hereto as Exhibit 8 and incorporated by reference herein.

       25.    According to the Trust Agreement, plaintiffs are entitled to collect liquidated

damages on all contributions that are paid late. Defendant has incurred liquidated damages.

       26.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

the terms of the Memorandum of Agreement (exhibit 1), Memorandum of Agreement

(Exhibit 2), Participation Agreement (exhibit 3), Participation Agreement (Exhibit 4)

Memorandum of Agreement (exhibit 5), Memorandum of Agreement (Exhibit 6), Restated

Agreement and Declaration of Trust (exhibit 7), and Restated Agreement and Declaration of

Trust (exhibit 8).

       27.    Between May 19, 2011 through the present, an authorized representative of

defendant requested from various Local Labor Unions that fall within the jurisdiction of

plaintiffs, employees for various construction projects awarded to defendant.

       28.    Said employees were then provided to defendant from various Local Labor

Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

projects awarded to defendant.
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 49 of 51 Page ID #49



       29.    As an employer obligated to make fringe benefit contributions to plaintiffs,

defendant is specifically required to do the following:

              (a)    To pay monthly contributions to the Funds for each employee of the
                     defendant and to make said contributions in a manner as required by
                     the plaintiffs and payment of said contributions are based upon an
                     hourly rate as stated in the applicable agreements; and

              (b)    To make all of its payroll books and records available to plaintiffs for
                     the purpose of auditing same, to determine whether defendant is
                     making full payments as required under the applicable agreements;

              (c)    To compensate plaintiffs for the additional administrative costs and
                     burdens imposed by defendant’s failure to pay, or untimely payment of
                     contributions, by way of the payment of liquidated damages in the
                     amount of ten percent (10%) of any and all contributions which are not
                     timely received by plaintiffs for a particular month, as specified fully in
                     Paragraph 4(a) above, together with interest as provided in ERISA, 29
                     U.S.C. §1132 (g);

              (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                     payroll records, should it be determined that defendant was delinquent
                     in the reporting or submission of all contributions required of it to be
                     made to plaintiffs;

              (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                     incurred in the prosecution of any action to require defendant to
                     submit its payroll books and records for audit or to recover delinquent
                     contributions.

       30.    Defendant has breached its obligation to plaintiffs and its obligations under

the plans in the following respects:

              (a)    Defendant has failed to make payment of contributions and
                     liquidated damages; and

              (b)    Defendant has been delinquent in reporting the hours worked by
                     employees;

              (c)    Defendant has failed to make any of its payroll books and records
                     available to plaintiffs for the purpose of auditing same, to determine
                     whether defendant is making full payments as required under the
                     applicable agreements.
 Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 50 of 51 Page ID #50



       31.     Upon careful review of all records maintained by plaintiffs, prepared and

submitted by defendant, there are amounts due and owing by defendants in the amount of

fifty-seven dollars and fifty-five cents ($57.55). Please see the Revised Breakdown of

Amounts Due and Owing attached hereto as exhibit 9 and incorporated by reference herein

       32.     The known amounts owed are based upon the defendant’s failure to submit all

required reports; failure to accurately state all hours for which contributions are due on

reports previously submitted; or its failure to file reports or contributions in a timely fashion.

       33.     Further, there is the possibility that additional contributions and liquidated

damages will come due during the pendency of this lawsuit.

       34.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

defendant has failed and refused to so perform.

       35.     Defendant’s continuing refusal and failure to perform it obligations to

plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

plaintiffs have no adequate remedy at law.

       WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

pray this Court enter Judgment in their favor and against defendant, Jeff Downs,

individually, as follows:

               (a)    That defendant be enjoined and ordered to submit all delinquent
                      monthly contribution reports to plaintiffs with the information
                      required to be provided thereon, to continue to submit such reports
                      while this is pending, and to comply with its contractual obligation to
                      timely submit such reports in the future;

               (d)    That judgment be entered in favor of plaintiffs and against defendant
                      for all unpaid contributions, liquidated damages, any costs of auditing
                      defendant’s records, accrued interest, and plaintiffs’ reasonable
                      attorneys’ fees and court costs necessarily incurred in this action as
                      specified herein, or as subsequently determined, all as provided for in
                      the plans and in ERISA;
Case 3:20-cv-00267-RJD Document 1 Filed 03/12/20 Page 51 of 51 Page ID #51




             (c)   Judgment be entered against defendant and defendant be decreed to
                   pay to the plaintiffs the sum of nine hundred seven dollars and fifty-five
                   cents ($907.55), plus whatever sums are determined to be due;

             (d)   That defendant be ordered to comply with the terms and provisions of
                   agreements and adhere to its demand for an audit to be conducted;
             (e)   That defendant be decreed to pay all costs attendant to any audit of
                   defendant’s payroll books and records;

             (f)   That defendant be decreed to pay the plaintiffs its reasonable lawyers’
                   fees, together with its costs of suit; and

             (g)   That plaintiffs have such further relief as may be deemed just and
                   equitable by the Court, all at defendant’ cost.


                                                By:     /s/ Chet A. Kelly
                                                        Chet A. Kelly
                                                        #6296905

Kelly & Kelley, LLC
6 E. Washington St.
Belleville, IL 62220
(618) 234-7977
Facsimile: (618) 551-8832
chet@kellyandkelley.com
